602 F.2d 131
102 L.R.R.M. (BNA) 2640, 87 Lab.Cas.  P 11,624
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BAPTIST HOSPITAL, INC., Respondent.
No. 76-1675.
United States Court of Appeals,Sixth Circuit.
Aug. 8, 1979.

Elliott Moore, Deputy Associate Gen. Counsel, William R. Stewart, N. L. R. B., Washington, D.C., Raymond A. Jacobson, Director Region 26, N. L. R. B., Memphis, Tenn., for petitioner.
Joseph H. Clark, David M. Vaughan, Elarbee, Clark & Paul, Atlanta, Ga., for respondent.
William F. Ford, Michael H. Campbel, Fisher & Phillips, Atlanta, Ga., for amicus Hospital Corp.
ORDER
Before LIVELY and ENGEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.


1
This court denied enforcement of an order of the National Labor Relations Board.  N.L.R.B. v. Baptist Hospital, Inc., 576 F.2d 107 (6th Cir. 1978).  After granting certiorari the Supreme Court affirmed the judgment of this court in part and vacated in part.  The case was remanded for further proceedings.  N.L.R.B. v. Baptist Hospital, Inc., --- U.S. ----, 99 S.Ct. 2598, 61 L.Ed.2d 251 (1979).


2
The previous judgment of this court is modified to the extent that enforcement of the order of the Board is granted insofar as it permits solicitation in parts of the Hospital other than the corridors and sitting rooms on floors housing either patients' rooms or operating and therapy rooms.


3
The case is remanded to the Board for determination of the appropriate remedy due Clyde Russell French.